 Case 2:20-cv-08811-AB-AGR Document 15 Filed 01/21/21 Page 1 of 1 Page ID #:50



1
                                                                                     JS-6
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          CENTRAL DISTRICT OF CALIFORNIA
9                                                Case No.: 2:20-CV-08811-AB (AGRx)
10    CARMEN JOHN PERRI, an
      individual,
11                                               ORDER DISMISSING CIVIL ACTION
                      Plaintiff,
12
      v.
13
      ADLY Y. ABDELMALAK,
14    individually and as trustee of the
      ADLY Y. ABDELMALAK TRUST
15    DATED JANUARY 27, 1999; and
      DOES 1-10, inclusive,
16
                      Defendants.
17
18         THE COURT having been advised by counsel that the above-entitled action has
19   been settled;
20         IT IS THEREFORE ORDERED that this action is hereby dismissed without
21   costs and without prejudice to the right, upon good cause shown within 45 days, to re-
22   open the action if settlement is not consummated. This Court retains full jurisdiction
23   over this action and this Order shall not prejudice any party to this action.
24
25
     Dated: January 21, 2021 ______                   ___________
26                                ANDRÉ BIROTTE JR.
27                                UNITED STATES DISTRICT JUDGE

28
                                                1.
